—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered April 6, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 4Vi to 9 years, and judgment of Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 9, 1990, sentencing defendant to 2 to 6 years for a violation of probation, to be served consecutively to the above-noted sentence, unanimously affirmed.
During cross-examination of defendant’s witness, his Legal Aid attorney who represented him at arraignment, it was appropriate for the prosecutor to inquire into the witness’ ability to observe and recall defendant’s physical appearance, as well as the witness’ methods of recording such, and to elicit the fact that the witness had no way of knowing whether the defendant had worn a particular item of clothing when he was arrested 48 hours previously.
We have reviewed defendant’s challenges to the prosecutor’s summation, and find these claims either to be unpreserved and not warranting review in the interest of justice, or merit-less. Nor do we find any basis to disturb the sentence imposed. Concur — Sullivan, J. P., Rosenberger, Wallach and Kupferman, JJ.